Citation Nr: 1126447	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  08-10 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for a service-connected right ankle disorder, currently rated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for a service-connected lower back disorder, currently rated as 10 percent disabling.  

3.  Entitlement to an increased disability evaluation for a service-connected right knee disorder, currently rated as 10 percent disabling.  

4.  Entitlement to a compensable disability evaluation for a service-connected left heel spur disorder.  

5.  Entitlement to service connection for a cervical spine disorder, to include as due to service-connected disorders.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to July 1999.                     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims increased ratings for the service-connected disorders on appeal.  As noted by the Veteran's representative during the February 2011 hearing before the Board, the Veteran's most recent VA compensation examination into these disorders was in April 2007.  The Board finds a new examination warranted here.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination).

The Veteran asserts direct and secondary service connection for a neck disorder.  He argues that a disorder of the cervical spine relates to his service-connected back and lower extremity disorders.  And he argues that an injury during active service in 1997 led to a current neck disorder.  A VA compensation examination into this service connection claim should be conducted.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

Finally, during the Board hearing, the Veteran indicated that certain service treatment records may be outstanding.  Specifically, he indicated that records reflecting chiropractic treatment for a neck injury in 1997 at a medical facility on Ft. Carson are not included in the claims file.  The claims file does contain records reflecting chiropractic treatment for a lower back disorder in April and May 1997, and includes records indicating treatment for a throat disorder in June 1997 and March 1998.      

Accordingly, the case is REMANDED for the following action:

1.  It should be determined whether service treatment records reflecting treatment of a neck injury at Ft. Carson are outstanding.  If so, the records should be obtained and included in the claims file.  

2.  The Veteran should then be scheduled for a VA examination with an appropriate specialist to determine the nature and severity of the Veteran's service-connected right ankle, right knee, left heel, and lower back disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

3.  The examiner should also determine the etiology, nature, and severity of any disorder the Veteran may have in his cervical spine.  If a neck disorder is found, the examiner should comment on whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's neck disorder relates to service, or to one of his service-connected orthopedic disorders.  Any opinion rendered should be supported by a rationale.  

4.  The RO should then readjudicate the issues on appeal.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


